DETAILED ACTION
1.	Applicant's amendment filed on July 26, 2021 has been entered.  Claims 1-19 are pending. Claim 19 is newly added by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed July 26, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-19 are allowed for the reasons argued by Applicants on pages 7-12 of Remarks, filed July 26, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Harper, Travis Kelly et al. (US 20020124177 A1) discloses methods and systems for encrypting and decrypting electronic files and then limiting the ability to copy, alter or send the decrypted information so as to preserve the integrity of the file. The encryption and decryption systems involve an essentially symmetric cipher or key system in which the same key is used to both encrypt the original plaintext and decrypt the resulting ciphertext. The key, or cipher, includes public and private components. The "public key" is typically stored and sent together with the encrypted file in the form of a unique file type that includes the public key appended to the front encrypted file portion. A new public key is typically generated for each electronic file that is encrypted. The "private key" is known only to the encrypting and decrypting parties and may be used to encrypt and decrypt multiple files, or it may be uniquely generated for each encrypted file. It may be hard-coded within the decryption software provided to the decrypting party, or it may be obtained by means of a secure password-protected login procedure. The software utilized in decrypting the encrypted file may also provide limited output, such as merely the ability to view and/or print a hard copy of the decrypted file.

The prior art of record Meister; Gisela (US 9275241 B2) discloses in a cryptographic method between a portable data carrier and a terminal device there are employed a public data-carrier key and a secret data-carrier key of the data carrier as well as a public terminal key and a secret terminal key of the terminal device. The data carrier employs as a public data-carrier key a static public key. As a secret data-carrier key the data carrier employs a secret key that is derived from a secret basic key associated with the public data-carrier key. Within the framework of the method, the terminal device checks an authentication parameter associated with the data carrier and different from the data-carrier keys.
The prior art of record Jueneman; Robert R. et al. (US 8009829 B2) discloses a method and system for deploying a suite of advanced cryptographic algorithms that includes: providing a legacy cryptographic interface that is associated with a legacy operating system and a legacy application, and supports a suite of legacy cryptographic algorithms; providing a suite of advanced cryptographic algorithms that includes one or more of an advanced asymmetric key algorithm, an advanced symmetric key algorithm, and/or an advanced hash function; providing an advanced cryptographic interface that is independent of the legacy operating system and the legacy application, 
The prior art of record Le Saint; Eric et al. (US 20150372811 A1) discloses embodiments of the invention relate to efficient methods for authenticated communication. In one embodiment, a first computing device can generate an ephemeral key pair comprising an ephemeral public key and an ephemeral private key. The first computing device can generate a first shared secret using the ephemeral private key and a static second device public key. The first computing device can encrypt request data using the first shared secret to obtain encrypted request data. The first computing device can send a request message including the encrypted request data and the ephemeral public key to a server computer. Upon receiving a response message from the server computer, the first computing device can determine a second shared secret using the ephemeral private key and the blinded static second device public key. The first computing device can then decrypt the encrypted response data from the response message to obtain response data.
The prior art of record Vanstone; Scott A. et al. (US 20130019099 A1) discloses a method of determining the integrity of a message exchanged between a pair of correspondents. The message is secured by embodying the message in a function of a public key derived from a private key selected by one of the correspondents. The method comprises first obtaining the public key. The public key is then subjected to at least one mathematical test to determine whether the public key satisfies predefined mathematical characteristics. Messages utilizing the public key are accepted if the public key satisfies the predefined mathematical characteristics.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Harper, Travis Kelly et al. (US 20020124177 A1), Le Saint; Eric F. et al. (US 20120144193 A1), Meister; Gisela (US 9275241 B2), Jueneman; Robert R. et al. (US 8009829 B2), Le Saint; Eric et al. (US deriving (i) a device ephemeral private key comprising the random number and (ii) a device ephemeral public key using the set of cryptographic parameters; sending, from a network interface connected to an internet Protocol (IP) network, a first message comprising at least the device ephemeral public key; receiving, by the network interface, a second message comprising at least a server ephemeral public key and a ciphertext; conducting, by a processor, at least two elliptic curve (EC) point addition operations using the server static public key, the network static public key, the received server ephemeral public key, and the set of cryptographic parameters in order to derive a point; determining, by the processor, a modulus of a sum of the device static private key and the device ephemeral private key using the set of cryptographic parameters; conducting, by the processor, an elliptic curve Diffie-Hellman (ECDH) key exchange using the derived point and the modulus in order to derive a shared secret; deriving, by the processor, a symmetric ciphering key using at least the derived shared secret, wherein the symmetric ciphering key is stored in a random access memory (emphasis added), as set forth in claim 1, similar to claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        August 31, 2021